Title: John Adams to Abigail Smith, 1762 – 1763
From: Adams, John
To: Adams, Abigail


     
      Dr. Miss Jemima
      
       Braintree? 1762–1763
       
      
     
     I have taken the best Advice, on the subject of your Billet, and I find you cannot compell me to pay unless I refuse Marriage; which I never did, and never will, but on the Contrary am ready to have you at any Time.
     
      Yours,
      Jonathan
     
     
      I hope Jemima’s Conscience has as good a Memory as mine.
     
    